DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I claims 1-7 in the reply filed on 11/12/2021 is acknowledged.  The traversal is on the ground(s) that the device of claims 1-7 “will necessarily require the Examiner to review prior art that may comprise a plunger in combination with the invention of the Group 1 claims. Thus, there exists no undue searching burden for considering both Groups I and II.”  This is not found persuasive because as applicant has stated: “… to review prior art that may comprise a plunger…” As such, searching for Group I will not necessarily return prior art that includes a plunger. Further, a lack of search burden is not a persuasive argument as unity of invention does not require a search burden to be presented, see MPEP 1850 and 1893.03(d). 
The requirement is still deemed proper and is therefore made FINAL.

Status of Claims
	Claims 1-20 are pending in the application, with claims 1-7 being examined and claims 8-20 being withdrawn pursuant to the election filed 11/12/2021. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cobian (US-2011/0179887-A1).
Regarding claim 1, Cobian teaches a liquid test sample dispensing device (sample acquisition device 10) ([0028], Figure 1), comprising: 
a body (body 14), the body (14) comprising at least one side (rounded outer surface 15), a first end, a second end, and a plurality of micro-cavities (apertures 16), wherein the plurality of micro-cavities (16) is formed in the at least one side (15) of the body (14), further wherein each micro-cavity (16) of the plurality of micro-cavities (16) 
	It is seen in Figure 1 that body 14 has at least one side, as well as a first end and a second end, where there is a stem 12 that extends from the second end of the body 14 and it is understood that the first end is opposite to the second end. [0037] states that the apertures 16 (micro-cavities) are distributed across a rounded surface 15 of body 14, seen in Figure 1. The outer surface 15 (at least one side) has a plurality of apertures 16 (micro-cavities) located between the first and second end of the body 14, where the aperture 16 (micro-cavities) openings are located on the outer surface 15 of the body 14.  
a capillary (stem 12) for collecting a patient's liquid test sample and dispensing the patient's liquid test sample into a reaction vessel for the conductance of at least one diagnostic assay, wherein a portion of the capillary (12) is disposed through the second end of the body (14) ([0028], Figure 1).
	[0031] states that stem 12 (capillary) is grasped by a user to place the body 14 in contact with a sample source. [0063] states stem 12 (capillary) may define an inner lumen that is in fluid communication with apertures 16 (micro-cavities), where rinse fluid may be introduced into the inner lumen defined by stem 12 (capillary) into body 14 which would allow fluid to flow through apertures 16 (micro-cavities). Therefore, the stem 12 (capillary) allows the user to collect a sample as well as dispense the sample ([0031], [0063]). Further, as the stem 12 has a fluid that may be dispensed, it is understood that there will be some amount of capillary action occurring within the stem 12, as such the stem 12 is understood to be a capillary. [0030] states 
Regarding claim 2, Cobian further teaches wherein the patient's liquid test sample is selected from the group consisting of whole blood and urine.
As stated by [0006], the body of the sample acquisition device is placed in contact with a sample source, where the sample may be a liquid. [0029] further states that apertures 16 (micro-cavities) receive sample particles by capillary action, where the sample may come from a patient’s wound. 
Note: recitation that the “… liquid test sample is selected from the group consisting of whole blood and urine.” does not provide additional structure to the liquid test sample dispensing device, and as such so long as the device of Cobian is capable of being used with whole blood and urine, the prior art will read on the limitations of the claim.
Regarding claim 3, Cobian further teaches wherein the diagnostic assay is selected from the group consisting of a glycated hemoglobin diagnostic assay and a creatinine diagnostic assay.
[0030] recites: “The sample acquired via sample acquisition device 10 may be utilized for any suitable purpose… Other example procedures that may be conducted with the sample acquired via sample acquisition device 10 includes preparation of a biological sample for, for 
Note: recitation that “… the diagnostic assay is selected from the group consisting of a glycated hemoglobin diagnostic assay and a creatinine diagnostic assay.” does not provide any additional structure to the liquid test sample dispensing device, and as such so long as the device of Cobian is capable of being used with either a glycated hemoglobin diagnostic assay or creatinine diagnostic assay, the prior art will read on the limitations of the claim. 
Regarding claim 4, Cobian further teaches wherein the body (14) and capillary (12) are constructed of a material selected from the group consisting of synthetic polymers, thermoplastic polymer(s), thermoset polymer(s), and combinations thereof. 
It is stated by [0031] that the stem 12 (capillary) may be formed of a polymer. [0032] states that the body 14 may be made of nylon or a polymer such as polypropylene, both of which are understood to be synthetic polymers. [0033] further states that the body 14 may be formed from thermoplastic materials. 
Regarding claim 5, Cobian further teaches wherein the micro- cavities (16) are formed in the at least one side (15) of the body (14) via manufacturing techniques selected from the group consisting injection molding.
[0033] states that body 14 is made from thermoplastic materials suitable for casting, profile extrusion, molding, solid freeform fabrication, or embossing. [0043] further states that body 14, which contains apertures 16 (micro-cavities), is manufactured by an injection molding process, which minimizes the variance in the size of apertures 16 (micro-cavities). 
Regarding claim 6, Cobian further teaches wherein each micro- cavity (16) of the plurality of micro-cavities (16) comprises at least one substantially three dimensional geometrical shape.
It is seen in Figures 1 and 2A that the apertures 16 (micro-cavities) are a three dimensional geometrical shape. 
Regarding claim 7, Cobian teaches the liquid test sample dispensing device (10) of claim 6. Cobian further teaches wherein the at least one substantially three dimensional geometrical shape is selected from the group consisting of a cone, triangular prism and any combinations thereof.
[0038] states that the apertures 16 (micro-cavities) may be circular, oval, rectangular, square, or irregular. It is further seen in Figure 1 and 2A that the apertures 16 (micro-cavities) will have a three dimensional shape. Figure 1 shows a “D” shape, however this shape is understood to not be limited, and if the aperture shape were to be circular then the apertures 16 are understood to have a cone geometry or if it were in the shape of a rectangle it would have the geometry of a triangular prism ([0038]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796